On Petition for Rehearing.
Roby, J.
The special finding, in addition to the facts enumerated in the opinion, shows that Mrs. Tebbetts paid defendant, as its express charges upon said package, the sum of thirty-five cents; that appellant, by its agent, concurrently with the delivery of said package to it, and at the time of its acceptance for carriage, executed and delivered to said Mrs. Tebbetts the written contract heretofore set out. The appellee did not see said contract or know of its contents until after it had been executed and delivered.
Contracts limiting the liability of common carriers are strictly construed against the carrier. Evidence and findings delivered and made in such cases are not measured by any different rules than in cases to which carriers are not parties. A reasonable construction of the facts stated in the finding shows that the valuation placed upon the package was contractual. In Hart v. Pennsylvania R. Co., 112 U. S. 331, the court said: “It must be presumed from the terms of the bill of lading, and without any evidence on the subject, and especially in the absence of any evidence to the contrary, that, as the rate of freight as expressed is stated to be on the condition that the defendant assumes a liability to the extent of the agreed valuation named, the rate of freight is graduated by the valuation. The valuation named was the ‘agreed valuation,’ the one on which the minds of the parties met, however it came to be fixed, and the rate of freight was based on that valuation, and was fixed on condition that such was the valuation, and that *613the liability should, go to that extent and no further.” Hart v. Pennsylvania R. Co., 112 U. S. 331, 5 Sup. Ct. 151, 28 L. Ed. 721; Duntley v. Boston, etc., R. Co., 66 N. H. 263, 20 Atl. 327, 9 L. R. A. 449, 49 Am. St. 610; Durgin v. American Express Co., 66 N. H. 277, 20 Atl. 328, 9 L. R. A. 453; Elkins v. Empire Transportation Co., 81 Pa. St. 315. The use of the term “consideration” in the findings would not have added to the effect of the facts therein exhibited. The general rule as to agency is that the principal who adopts the act of one professing to act for him must adopt it in loto, and will not be permitted to claim the benefit arising therefrom, and at the same time to repudiate the burden thereof. Bishop on Cont. (Enlarged ed.), §1110; Daniels v. Brodie, 51 Ark. 216, 15 S. W. 467, 11 L. R. A. 81.
“Authority to ship carries with it authority to accept the bill of lading and enter into a contract limiting the carrier’s liability.” 1 Am. & Eng. Ency. of Law (2d ed.), 1034. The following authorities cited to the above stated proposition sustain it: Illinois, etc., R. Co. v. Jonte, 13 Ill. App. 424; Root v. New York, etc., R. Co., 76 Hun 23, 27 N. Y. Supp. 611; Nelson v. Hudson River R. Co., 48 N. Y. 498; Armstrong v. Chicago, etc., R. Co., 53 Minn. 183, 54 N. W. 1059. To the same effect see, also, Zimmer v. New York, etc., R. Co., 137 N. Y. 460, 33 N. E. 642; Donovan v. Standard Oil Co., 155 N. Y. 112, 49 N. E. 678; Hill v. Boston, etc., R. Co., 144 Mass. 284, 10 N. E. 836; Ray on Neg. of Imp. Duties (freight), §37; Hutchinson on Carriers (2d ed.), §§265, 266.
Those who rely upon agents in the transaction of any business always incur some risk, because of the possible failure of the agent to apprehend and carry out instructions. Contingencies frequently arise within the scope of the agency which have not been provided for by instructions. The existence of such risk does not operate in any case to release the principal from responsibility for the acts *614of the agent within the scope of his authority. The shipper of goods may always protect himself when entering into a special contract for carriage by placing the true value upon his property. To allow him to undervalue it, thereby securing transportation at a reduced rate, and afterwards to ignore such valuation, in such actions as the one at bar, would he to make it possible for him to he “cheaply negligent and safely dishonest.”
Eo facts are presented in this record justifying a discussion of the law applicable when collusion between a negligent and dishonest carrier and a negligent and dishonest agent is shown.
Petition for rehearing overruled.